

117 HR 4577 IH: Park District Community Support Grant Program Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4577IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Quigley (for himself and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to establish a Park District Community Support Grant Program, and for other purposes.1.Short titleThis Act may be cited as the Park District Community Support Grant Program Act.2.Park District Community Support Grant Program(a)EstablishmentThe Secretary shall establish a Park District Community Support Grant Program under which the Secretary may award grants to eligible entities for projects to—(1)maintain land and water for parks and other outdoor recreation purposes;(2)operate new or renovate existing outdoor recreation facilities; and(3)build, operate, maintain, or refurbish indoor or outdoor facilities owned and operated, in whole or in part by a park district and used by or to support the public.(b)Matching requirement(1)In generalAs a condition of receiving a grant under subsection (a), an eligible entity shall provide matching funds in the form of cash or in-kind contributions in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources.(3)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) if the Secretary determines that—(A)no reasonable means are available through which an applicant can meet the matching requirement; and(B)the probable benefit of such project outweighs the public interest in such matching requirement.(c)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a special purpose district, including park districts.(2)SecretaryThe term Secretary means the Secretary of the Interior.(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $100,000,000 to carry out this section.